DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  .
A second material is lighter weight than a first material (see paragraph 28), but the materials are then stated to be titanium, which has a density of 4.5 g/cm3, and aluminum, which has a density of 2.7 g/cm3 (from Matweb), respectively (see paragraphs 12, 13, 19, 23-26, and 30).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2-9, 10, and 11-17 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, Claim 1 recites, “…a plurality of web members…each of the web members is fastened to a web frame of one of the structural members to replace a web portion of the one of the structural members…” In other words, it appears that the claim scope can encompass two web members attached to two web frames of only one structural member, which does not appear to make sense in light of the intended invention, which appears to be cover two structural members. 

It appears a potential amendment to obviate the confusion, could be as follows: 

-if the intent was to encompasses two webs, one potential amendment could be 

--Claim 1. A structural arrangement for an aircraft frame comprising:
a plurality of structural members; 
a plurality of web members…each of the web members is fastened to a respective web frame of [[one]] a respective structural member of the plurality structural members, wherein each web member is replaceable…- - 
Additionally, it is unclear if the fastener is being claimed or not.
Regarding claim 10, claim 10 has a similar plurality of web member and fastener issues as stated above for claim 1.

Claims 2-9 and 11-17 are rejected for being dependent on a rejected base claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maus (US 20020162696 A1) in view of Okada (WO 2012165493 A1) and Foltz (EP 2783979 A1).
Regarding claim 1 (as best understood), Maus teaches a structural arrangement for a vehicle frame comprising a 
plurality of structural members (Maus, figure 4, items 109, 110, and 17, battery assembly hangers), 
a plurality of web members fabricated from sheets, wherein each of the web members is fastened to a respective structural member of the plurality of structural members (Maus, figure 4, item 88, 84 85 and 12, outer shell of web members attached to the structural members); wherein each of the web members includes a flange along at least one edge thereof (Maus, figure 4, see callout below, web flanges); wherein each web member is replaceable (Maus, figure 8, items 73 and 74, bolts attaching web members to structural members make the web members replaceable), except:
wherein the flange of a first one of the web members is fastened to the flange of a second one of the web members to create an airgap to accommodate fasteners for securing the flange of the first one of the web members to the flange of the second one of the web members, the airgap further providing thermal protection for a joint between the respective ones of the structural members to which the first and second ones of the web members are attached,
where structural members are fabricated from a first type of material,
where web members are made of a second type of material,
wherein the second type of material is stronger than the first type of material; and
wherein the second type of material is more heat-resistant than the first.

    PNG
    media_image1.png
    859
    803
    media_image1.png
    Greyscale

Okada teaches a battery enclosure utilizing web structures with flanges that connect together, creating an airgap that isolates exterior structure (Okada, figure 11, items 6, 6b, 7, 7b, airgap is between items 34 and 6).
Maus and Okada are both considered analogous art as they are both in the same field of vehicle battery enclosures. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with structural arrangement between panels that creates an airgap of Okada as a combination of prior art elements according to known methods to yield predictable results.

Foltz teaches a structure with webs made of titanium (Foltz, paragraph 45, side sheets made preferably out of titanium) and a honeycomb structure of aluminum (Foltz, paragraph 45, central honeycomb made optionally of aluminum). Note that titanium is stronger and more heat resistant than aluminum.
	Maus as modified by Okada and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with the respective aluminum and titanium construction of Foltz as suggested by Foltz in order to control how electricity is conducted in different parts of the vehicle.

Regarding claim 2, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the first type of material is at least one of aluminum and aluminum alloy (Foltz, paragraph 11, honeycomb core is made of aluminum).

Regarding claim 3, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the second type of material is titanium (Foltz, paragraph 45, side sheets may be made out of titanium).

Regarding claim 6, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the structural members comprise at least one of keel beams and intercostals (Maus, figure 3 items 109, 110, and 117, beams act as intercostals and a keel beam).

Regarding claim 7, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the structural members surround a battery compartment (Maus, figure 3, item 10, battery mounting assembly).

Regarding claim 8, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the web members are fastened to the structural members with removable fasteners (Maus, figure 8, items 73 and 74, bolts attaching web members to structural members).

Regarding claim 9, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 7, wherein the removable fasteners comprise pairs of nuts and bolts (Maus, paragraph 36, , figure 5, items 22 and 24, bolt and clamp nut used to secure the battery tray and other structures securing the batteries).

Regarding claim 10 (as best understood), Maus teaches a structural arrangement for a vehicle frame comprising a 
plurality of structural members (Maus, figure 4, items 109, 110, and 17, battery assembly hangers), 
a plurality of web members fabricated from sheets, wherein each of the web members is fastened to a respective structural member of the plurality of structural members (Maus, figure 4, item 88, 84 85 and 12, outer shell of web members attached to the structural members); wherein each web member is replaceable (Maus, figure 8, items 73 and 74, bolts attaching web members to structural members make the web members replaceable), except:
wherein the flange of a first one of the web members is fastened to the flange of a second one of the web members to create an airgap to accommodate fasteners for securing the flange of the first one of the web members to the flange of the second one of the web members, the airgap further providing thermal protection for a joint between the respective ones of the structural members to which the first and second ones of the web members are attached,
where structural members are fabricated from a first type of material,
where web members are made of a second type of material,
wherein the second type of material is stronger than the first type of material; and
wherein the second type of material is more heat-resistant than the first.

    PNG
    media_image1.png
    859
    803
    media_image1.png
    Greyscale

Okada teaches a battery enclosure utilizing web structures with flanges that connect together, creating an airgap that isolates exterior structure (Okada, figure 11, items 6, 6b, 7, 7b, airgap is between items 34 and 6).
Maus and Okada are both considered analogous art as they are both in the same field of vehicle battery enclosures. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with structural arrangement between panels that creates an airgap of Okada as a combination of prior art elements according to known methods to yield predictable results.

Foltz teaches a structure with webs made of titanium (Foltz, paragraph 45, side sheets made preferably out of titanium) and a honeycomb structure of aluminum (Foltz, paragraph 45, central honeycomb made optionally of aluminum). Note that titanium is stronger and more heat resistant than aluminum.
	Maus as modified by Okada and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with the respective aluminum and titanium construction of Foltz as suggested by Foltz in order to control how electricity is conducted in different parts of the vehicle.

Regarding claim 11, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the first type of material is at least one of aluminum and aluminum alloy (Foltz, paragraph 11, honeycomb core is made of aluminum).

Regarding claim 12, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, except:
wherein the second type of material is titanium.
An alternative embodiment of Foltz teaches a structure wherein the second type of material is titanium (Foltz, paragraph 45, side sheets may be made out of titanium).
Maus as modified by Foltz and Wu and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the web members of Maus as modified by Foltz and Wu with the titanium construction of Foltz as suggested by Foltz as titanium has lower electrical conductivity (Foltz, paragraph 45).

Regarding claim 15, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the structural members comprise at least one of keel beams and intercostals (Maus figure 3 items 109, 110, and 117, beams act as intercostals and a keel beam).

Regarding claim 16, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the structural members surround a battery compartment (Maus, figure 3, item 10, battery mounting assembly).

Regarding claim 17, Maus as modified by Okada and Foltz teaches the replaceable web structure of claim 1, wherein the web members are fastened to the structural members with removable fasteners (Maus, figure 8, items 73 and 74 bolts attaching web members to structural members).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (EP 2905228 A1) in view of Slaton (US 20200031450 A1) and Okada (WO 2012165493 A1).

Regarding claim 18, Fink teaches a compartment for an aircraft, the compartment comprising:
A plurality of beams (Fink, figure 1, item 3, lower part of frames act as beams), wherein the web of each beam comprises a web member fabricated from a sheet (Fink, figure 1, item 15, beam web), except:
where the beams are fabricated from a first type of metal,
where the web member of the beam is fabricated from a second metal, and
wherein the second type of metal is stronger and more heat resistant than the first type of metal.
wherein each of the web members includes a flange along at least one edge thereof,
wherein the flange of a first one of the web members is fastened to the flange of a second one of the web members to create an airgap to accommodate fasteners for securing the flange of the first one of the web members to the flange of the second one of the web members, the airgap further providing thermal protection for a joint between the respective ones of the structural members to which the first and second ones of the web members are attached,

Slaton teaches a composite burn-through resistant floor including a core that can be made of steel (Slaton, paragraph 46, floor may include an aluminum core) and a skin made optionally of titanium (Slaton, paragraph 55, thin skin may be made of titanium). Note that titanium is less dense and more heat resistant than steel.
Fink and Slaton are both considered analogous art as they are both in the same field of aircraft structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the beams and respective webs of Fink with the composite construction using aluminum and titanium materials of Slaton in order to provide heat resistance in key areas with titanium and reduce cost in less critical areas with aluminum.

Okada teaches a battery enclosure utilizing web structures with flanges that connect together, creating an airgap that isolates exterior structure (Okada, figure 11, items 6, 6b, 7, 7b, airgap is between items 34 and 6).
Fink as modified by Slaton and Okada are both considered analogous art as they are both in the same field of vehicle battery enclosures. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Fink as modified by Slaton and Okada with structural arrangement between panels that creates an airgap of Okada as a combination of prior art elements according to known methods to yield predictable results.


Regarding claim 19 (as best understood), Fink as modified by Okada and Slaton teaches the compartment of claim 18, wherein the first type of metal is at least one of aluminum and aluminum alloy and the second type of material is titanium (Slaton, paragraphs 46, some alternative materials offered for use include an aluminum core and titanium skin).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (EP 2905228 A1) in view of Slaton (US 20200031450 A1) and Okada (WO 2012165493 A1) as applied to claim 18 above, and further in view of Clayton (NPL titled Subassembly testing and modeling of Self Centering Steel Plate Shear Walls).
Regarding claim 20, Fink as modified by Okada and Slaton teaches the battery compartment of claim 18, except: 
wherein the web members are fastened to the beams using removable fasteners.
Clayton teaches beam web members being fastened to a beam using fasteners (Clayton, figure 2b, web connected to beam via volts and clamping bars/nuts). 
	Fink as modified by Okada and Slaton and Clayton are both considered analogous art as they are both in the same field of structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the web members of Fink as modified by Okada and Slaton as modified by Slaton with the fastened web members of Clayton in order to reduce stress buildup in the joining of the two materials due to both materials having different thermal expansion properties.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turbe (US 20140272479 A1) teaches a battery enclosure that is made of steel or titanium and capable of containing a battery fire.
Howard (US 20200156486 A1) teaches an electric car battery enclosure with a battery tray and lid attached to a support structure using removable fasteners.
Jaouen (WO 2012049418 A2) teaches a structure for holding a battery in place including several beams
Pack (US 10923694 B1) teaches a metal battery compartment with a honeycomb structure for isolating batteries from each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642